Dear Ms. Butler:
You requested the opinion of this office as to whether the Louisiana Housing Finance Agency (the "Agency") is authorized under the terms of Executive Order No. BR 91-24 to make all determinations with regard to HOME funds, including, but not limited to, the power to authorize the U.S. Department of Housing and Urban Development ("HUD") to transfer to units of general local government a portion of the State of Louisiana's allocation of HOME Funds to allow the local jurisdictions to meet the minimum dollar threshold requirement for the purposes of the HOME program, a national housing initiative created by the Cranston-Gonzalez National Housing Act of 1990 ("Housing Act") and administered by HUD.
The Louisiana Housing Finance Act (the "Act") contained in Chapter 3-A of Title 40 of the Louisiana Revised Statutes of 1950, as amended, created the Agency.  R.S. 40:600.1 (B)(5) states that the Louisiana legislature "hereby finds and declares that the limited resources available directly to the state or its agencies may be more effectively and efficiently utilized if a single agency is authorized and directed to coordinate housing programs administered by the state or its agencies and instrumentalities."
R.S. 40:600.6 (A) endows the Agency with the powers necessary or convenient to carry out and effectuate the purposes and provisions of the Act, including but not limited to the power to make and execute contracts and all other instruments necessary or convenient for the exercise of its power and functions under the Act with any federal governmental agency; to receive financial assistance or subsidies from the federal government; to enter into agreements and contracts with the federal government or its subdivisions; and to accept federal financial or technical assistance and to comply with any conditions for such assistance.  R.S. 40:600.6 (B) further authorizes the Agency to promulgate rules, regulations and such other procedures for the coordination of all state administered housing programs.
Executive Order No. BR 91-24 specifically addresses the Agency's authority with respect to the resources made available to the State pursuant to the Housing Act and provides:
SECTION I.  The Agency is hereby ordered and directed to act on behalf of the State in applying for or administering programs and/or resources made available pursuant to the Housing Act.
SECTION II.  The Agency is hereby directed to promulgate such rules and regulations as may be necessary or convenient to allocate resources to improve housing conditions in the State on a basis consistent with the State's comprehensive housing affordability strategy (the "CHAS").
Based on the statute creating and empowering the Agency and pursuant to the broad mandate of power imparted to the Agency by Executive Order No. BR 91-24, it is the opinion of this office that the Agency may make all determinations with regard to HOME funds, including, but not limited to, the power to authorize HUD to transfer to units of general local government a portion of the State of Louisiana's allocation of HOME Funds to allow the local jurisdictions to meet the minimum dollar threshold requirement for the purposes of the HOME program.
Trusting that this adequately responds to your request, I remain,
Sincerely,
                  RICHARD P. IEYOUB Attorney General
                  BY: ELIZABETH K. HARRIS Assistant Attorney General
RPI:EKH:jv